Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action, not repeated above are withdrawn due to the amendment and arguments of the applicant.   Responses to the arguments of the applicant are presented after the first rejection to which they are directed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,5,10,17-19  and 21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kosaka 20170059983.
Kosaka 20170059983 teaches the embodiment of example 1 which forms a trilayer of MoSiON with the first layer having a 31.8 At% oxygen, the second having a 49.1 At% oxygen content and the third having a 57.1At% oxygen content which is annealed at 300 degrees for 6 hours [0055-0058] and has a transmittance of 30% and phase shift of 177 degrees Table 1 (page 9).
.

Claims 1-2,4,5,9,10-14, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Nozawa et al. 20100092874.
Nozawa et al. 20100092874 teaches the embodiment of example 1 which forms a MoSiON phase shift film (12. 8 At% O content based upon Rutherford backscattering and 16.9 At%  O content based upon Auger electron spectroscopy) which is annealed at 400 degrees for 2 hours [0055-0058] and has a transmittance of 20% and phase shift of 177.4 degrees at 193 nm, has a CrON light shielding layer on that and is patterned to form a mask  [0111-0126].
The layer meets the oxygen content requirements based upon the Auger electron spectroscopic analysis.  The claims do not preclude the presence of Mo.  The flashlamp annealing is held to have the same effect as the thermal annealing of the instant specification.  The composed language is held to be equivalent to “comprising” which renders these layer open to other components.  To make the claims congruent in scope with the argued position, the .

Claims 1,2,4,5,10-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. 20160291453.
Inazuki et al. 20160291453 teaches in example 2, a substrate with a 63 nm SiON film having a 175 degree phase shift and 24 % transmittance at 193 nm with a 48% nitrogen and 8 At% oxygen content.  This is then heated at 500 degrees C for 6 hours in an air-like atmosphere and is then patterned to form a mask [0100-0101]. Example 3 is similar but forms a SiN layer with an SiON (41 At% oxygen and 20 At% nitrogen) layer on this to form a laminate with 29% transmittance and a phase shift of 177 nm at 193 nm [0102-0103]. The heat treatment can be 400 degrees for at least 5 minutes [0063-0066]. The heating of the phase shift layer to a temperature of 300 degrees C in an oxygen containing atmosphere is taught [0067]. When the phase shift layer should include a silicon layer with an oxygen content of up to 50 At%, preferably up to 20 At% when the film is a high transmittance film with a transmittance of 20-30 [0059]. A Cr based light shielding layer may be formed on the phase shift layer [0068-0073]. The mask blank may be processed using standard photolithographic processing to form a patterned phase shift mask [0090-0093].  The phase shift layer can be a single layer or more than one [0056].  The oxygen content can be preferably up to 50 At%, more preferably up to 20 At%, most preferably up to 6 At% [0059]. 
With respect to claims 1 and 11 and those dependent upon it, it would have been obvious to one skilled in the art to modify the process of example 2 by increasing the oxygen content of 
With respect to claim 17 and those dependent upon it, it would have been obvious to one skilled in the art to modify the process of example 3 by decreasing the oxygen content of the SiON layer to less than 20 At% based upon these values being within the more preferably range at [0059].
With respect to claim 17 and those dependent upon it, it would have been obvious to one skilled in the art to modify the process of example 3 by decreasing the oxygen content of the SiON layer to less than 6 At% based upon these values being within the most preferably range at [0059].
	Further, it would have been obvious to one skilled in the art to modify the process of examples 2 or 3 by adding a Cr light shielding layer based upon the teachings at [0068-0073].

The examiner agrees that the examples no longer anticipate the claimed invention.  The examiner notes that the heat treatment/annealing for 6 hours at 500 degrees C is within the 200-500 degrees C for up to 24 hours discussed at [0055] of the prepub of the instant specification and claims 9,16 and 23. None of the examples have a similar composition and heating and therefore are not equal to or preferably to a direct comparison with the prior art.

Claims 1,2,4,5,6 and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. 20160291453, in view of Kosaka 20160291454
Kosaka 20160291454 in example 1 teaches in examples 1, a Si target which is sputtered with the nitrogen content determined using a hysteresis curve to form a SiN layer with 62 At% Si 
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the teachings of Inazuki et al. 20160291453 as discussed above by choosing the nitrogen flow rate in the basis of the hysteresis curve of figure 1 of Kosaka 20160291454 and sputtering within 0.05 to 0.15 Pa pressure range based this being within the 0.03 to 0.2 Pa preferred range disclosed at [0047] to gain improvements in the in-plane uniformity of the film as discussed in the abstract.
	In addition to the response above, controlling the nitrogen flow rate based upon the hysteresis within the pressure range of 0.03 to 0.2 Pa is known in the art to gain improvements in the in-plane uniformity of the film as discussed in the abstract.  Therefore this cannot be reasonably considered to be unexpected based upon the prior art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 7 2021